Mr. Justice Wilkin delivered the opinion of the court: It is first insisted that the trial court erred in overruling defendant’s motion to dismiss the suit as to him. Section 23 of the Practice act (Starr & Curtis, p. 1787,) fully authorized the ruling of the court on that motion. On the merits of the case we think the tax title under which plaintiff in error claimed was clearly invalid. The evidence leaves no doubt as to the fact that defendant in error paid the taxes to the county treasurer for the year 1880, and received a tax receipt therefor. If that receipt had omitted the letters “N. W. N. E.” in parentheses, there could have been no question as to its proving payment upon the west half of lot 1. These letters “N. W. 1ST. E.” were unimportant in the description of the lot, and were made so by being put in parentheses. The receipt clearly shows on its face that the intention of the owner was to pay taxes on the “west half lot 1, N. E. Sec. 1, T. 6, 1ST., R. 6,” which was a sufficiently complete and proper description of the property. The fact that the letters “N. W. IST. E.,” inserted parenthetically, are inconsistent with that description cannot be allowed to overcome or even render uncertain the true description. This view is sustained by Myers v. Ladd, 26 Ill. 415, and Kruse v. Wilson, 79 id. 233. We do not agree with counsel for plaintiff in error that there is no evidence in this record showing that the “N. W. R. E.” was not the tract intended to be paid on, instead of the “west half of lot 1.” That fact is shown by the manner in which the taxes had been paid and receipted for during a long term of years. The taxes having been paid for the year 1880, the land was improperly reported delinquent, and the tax sale therefore illegal and void. In this view of the case it is unnecessary to pass upon the ruling of the trial court on the sufficiency of the affidavit on which the tax title was based. The judgment will be affirmed. Judgment affirmed.